DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Khurram Rahman on June 10, 2022.

The application has been amended as follows: 

Claim 1, line 7, after “point” -- on -- was inserted therein.

The language of Claim 9 was deleted and replaced with:
9. The method of claim 1, further comprising a step of sealing any area of the at least one of the first void and second void not occupied by the first material.    

Allowable Subject Matter
Claims 1-6, 8-16 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of manufacturing a snow sliding device, the method comprising: forming a core, wherein forming the core further comprises: forming a core body including an outer surface including an upper surface and a lower surface, the core body including a first thickness defining a first vertical distance from at least a first point on the upper surface to a corresponding at least a first point the lower surface; shaping the core body to include the first thickness and a second thickness, the second thickness defining a second vertical distance from at least a second point on the upper surface to a corresponding at least a second point on the lower surface; providing a plurality of elements, wherein the plurality of elements includes: a base having a sliding surface; a top surface; and a first reinforcement layer above the core and a second reinforcement layer below   the core; and a first sidewall, including a first void, on a first side of the core and a          second sidewall, including a second void, on a second side of the core, wherein the first sidewall and the second sidewall space the first reinforcement layer and the second      reinforcement layer from one another; and incorporating in at least one of the core and the plurality of elements a first material, the first material exhibiting a shear rate-dependent shear resistance, wherein incorporating the first material further comprises incorporating the first material  into the first void and the second void; and combining the plurality of elements to the core.
None of the prior art teaches or discloses a snow sliding device wherein a core is incorporated into a non-Newtonian first material, with reinforcement layers above and below said core that are spaced apart by a first and second sidewall placed on opposing sides of a core, and wherein said sidewalls have respective voids which have said first material incorporated into said voids.  Schenck et al. (US 20150335985) discloses a method of making a snowsport apparatus with non-Newtonian materials (Abstract).  Schneck discloses that the apparatus has a core which comprises of: a base having a sliding surface; and a top surface (paragraph 23); incorporating in at least one of the core and the plurality of elements a first material (paragraph 24; 34), the first material exhibiting a shear rate-dependent shear resistance (Non-Newtonian material; paragraph 32); and combining the plurality of elements to the core 6(Fig. 1-9; paragraphs 22-24, 27 and 30-39), but fails to teach or disclose the recited first and second sidewalls with respective voids in which the first material is incorporated into.  
	The following is considered pertinent prior art but does not make up for the deficiencies of Schneck above:  Colley et al. (US 6349961) discloses a composite molded snowboard with metal edges that are incorporated into the core; DeRocco (US 6851699) discloses a snowboard with partial sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/GEORGE R KOCH/Primary Examiner, Art Unit 1745